F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          August 24, 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    UNITED STATES OF AMERICA,

                 Plaintiff-Appellee,

     v.                                                   No. 05-1048
                                                  (D.C. No. 99-RB-2196 (PAC))
    EDWARD G. NOVOTNY, in his                               (D. Colo.)
    individual capacity as Trustee of
    MIDWEST LIMITED and SUNRISE
    INVESTMENTS; ETTA B.
    NOVOTNY,

                 Defendants-Appellants,

    STATE OF COLORADO,
    DEPARTMENT OF REVENUE,

                 Defendant-Appellee.


                             ORDER AND JUDGMENT            *




Before O’BRIEN , HOLLOWAY , and BALDOCK , Circuit Judges.



          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Edward and Etta Novotny, appearing        pro se, appeal from a post-judgment

order correcting the legal description of real estate involved in a federal tax

foreclosure action. We affirm.

      The United States brought suit to reduce to judgment assessments against

Mr. Novotny for income taxes for tax years 1989, 1990, and 1991, along with

penalties and interest, and to foreclose liens upon several parcels of real property.

The district court entered judgment and ordered the properties sold. One half of

the sale proceeds were to be applied to Mr. Novotny’s federal tax liability, and

upon satisfaction of this liability, remaining funds to his state tax liability. The

other half of the proceeds were to be paid to Mrs. Novotny. The court also

entered a deficiency judgment against Mr. Novotny and in favor of the United

States in the event proceeds of the sale did not satisfy the federal tax debt. On

appeal, this court affirmed.

      Prior to the sale of one of the properties, the government informed the

Novotnys that it had discovered an error in the legal description set out in the

order of foreclosure and decree of sale. The Novotnys filed a motion to vacate

the order and decree; the government filed a motion under Fed. R. Civ. P. 60 to




                                          -2-
correct the legal description. The district court denied the Novotnys’ motion, and

granted the government’s request. This appeal followed.

          We review the district court’s rulings on the parties’ post-judgment

motions “only for an abuse of discretion.”         Cashner v. Freedom Stores, Inc   .,

98 F.3d 572, 576 (10th Cir. 1996) (reviewing ruling on Rule 60(b) motion).               See

also McNickle v. Bankers Life & Cas. Co      ., 888 F.2d 678, 680 (10th Cir. 1989)

(reviewing ruling on Rule 60(a) motion). The Novotnys have advanced no

comprehensible argument to support their claim that the district court abused its

discretion by denying their motion to vacate. Further, we perceive no abuse of

discretion in the district court’s grant of the government’s motion, in that Rule 60

permits the correction of errors such as the inaccurate legal description at issue

here. 1

          The judgment of the district court is AFFIRMED. The Novotnys’ pending

motions are DENIED.


                                                           Entered for the Court

                                                           Terrence L. O’Brien
                                                           Circuit Judge


1
      Rule 60(a) provides for the correction of “[c]lerical mistakes in judgments”
and “errors therein arising from oversight or omission” at any time. Rule 60(b)
allows the court to relieve a party from judgment on a motion filed “within a
reasonable time” for any reason “justifying relief from the operation of the
judgment.”

                                             -3-